FILED
                             NOT FOR PUBLICATION                            JUL 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EBONE LEROY EAST,                                No. 11-16991

               Plaintiff - Appellant,            D.C. No. 1:10-cv-01053-AWI-
                                                 DLB
  v.

G. KABONIC, Correctional Officer; et al.,        MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Former California state prisoner Ebone Leroy East appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due

process and Eighth Amendment violations in connection with his short term




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
placement in a Behavior Management Unit (“BMU”). We have jurisdiction under

28 U.S.C. §1291. We review de novo a dismissal under 28 U.S.C. § 1915A(a).

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We may affirm on any

ground supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008), and we affirm.

      Dismissal of East’s due process claim that he was placed in the BMU

without a hearing under California Regulations was proper because the regulation

does not create a liberty interest violated by his short term placement in the BMU.

See Sandin v. Conner, 515 U.S. 472, 486 (1995) (thirty day segregated

confinement does “not present the type of atypical, significant deprivation in which

a State might conceivably create a liberty interest”); Ove v. Gwinn, 264 F.3d 817,

824 (9th Cir. 2001) (“To the extent that the violation of a state law amounts to the

deprivation of a state-created interest that reaches beyond that guaranteed by the

federal Constitution, Section 1983 offers no redress.” (citations and internal

quotation marks omitted)).

      The district court properly dismissed East’s Eighth Amendment claim

because East failed to allege facts showing that prison officials deprived him of the

“minimal civilized measure of life’s necessities,” or acted with deliberate




                                          2                                      11-16991
indifference to a substantial risk of serious harm. Farmer v. Brennan, 511 U.S.

825, 834, 837 (1994) (citation and internal quotation marks omitted).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                         3                                   11-16991